Mr. Justice Teller
concurs specially.
I concur in the reversal of the judgment solely on the ground that when section 16 of chapter 170 of the Laws of 1909 is given the construction to which it is entitled, there is no authority for the levy of the tax in question.
Tax laws are, under all the authorities, to be strictly construed, and that rule ought certainly to be applied in a case like this to prevent a violation of one of the fundamental principles of our institutions, — the taking of money from tax-payers who are allowed no voice in determining how it shall be expended.
It is only by a liberal construction of this law, that the High School at La Junta can be regarded as a “Union High School,” such as the law contemplates. That being so the •judgment is erroneous.